Murphy is the subject of a pending petition for civil commitment filed by the Commonwealth in the Superior Court, pursuant to G. L. c. 123A. Represented in that proceeding by appointed counsel, he moved in the Superior Court to represent himself with appointed counsel acting as standby counsel. His motion was denied. Murphy then sought relief from the denial of his motion in the county court, to no avail. The matter is before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Murphy can adequately obtain review of the denial of his motion to represent himself with the aid of standby counsel on appeal from any final adverse judgment. This case is controlled by Glawson v. Commonwealth (No. 2), 445 Mass. 1021, 1021 (2005), and cases cited. We decline Murphy’s suggestion that we overturn our Glawson decision; he presents no persuasive ground for doing so. Because Murphy cannot satisfy his burden under rule 2:21 of demonstrating no adequate alternative remedy, his appeal ends here.

Judgment affirmed.